Citation Nr: 1725996	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-31 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as asthma, to include as due to herbicide exposure, exposure to asbestos and/or ionizing radiation.

2.  Entitlement to service connection for thyroid cancer, to include as due to herbicide exposure, exposure to asbestos and/or ionizing radiation.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appeal has been transferred to the RO in Philadelphia, Pennsylvania, which has jurisdiction.

In November 2014, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In January 2015, July 2015 and September 2016, the Board remanded the matters for additional development.  The appeal has been returned to the Board for adjudication.

After the last supplemental statement of the case, the Veteran submitted additional evidence. After careful review of this evidence, the Board finds that it is cumulative and redundant of evidence previously of record, and is not pertinent to previously unsubstantiated elements of these claims.  Therefore waiver of this procedural right of the agency of original jurisdiction having initial consideration of this evidence is not necessary.  See generally 38 C.F.R. § 20.1304.

FINDINGS OF FACT

1.  The Veteran's thyroid cancer is not related to active service or any incident in service, including as due to as due to herbicide exposure, exposure to asbestos and/or ionizing radiation.

2.  The Veteran's respiratory disability is not related to active service or any incident in service, including as due to as due to herbicide exposure, exposure to asbestos and/or ionizing radiation.

 
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for thyroid cancer have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (2016).

2.  The criteria for entitlement to service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated November 2009, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, identified private treatment records and VA examinations.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

Further, as directed by the September 2016 Board remand, a VA addendum opinion was obtained to determine the etiologies of the Veteran's thyroid cancer and respiratory disability.  The Board finds that this additional examination report and opinion are adequate upon which to adjudicate this appeal.  Additionally, a February 2016 VA examination was afforded to the Veteran in compliance with the July 2015 Board remand.  Lastly, as the January 2015 Board remand directed, a February 2015 request for medical authorization forms for private treatment records was sent to the Veteran; however, the Veteran failed to respond.  Therefore, the AOJ has substantially complied with the Board's January 2015, July 2015 and September 2016 Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159 (c).

Merits of the Service Connection Claims

The Veteran contends that his respiratory disability and thyroid cancer are caused by herbicide exposure while serving in Vietnam, exposure to asbestos while serving on the USS America, or ionizing radiation due to missile weapons and electronics that the Veteran worked with in service.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty. 	 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A Veteran who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 	 § 3.309 , will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma; respiratory cancers (cancers of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma; ischemic heart disease; "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)"; and Parkinson's disease.  38 C.F.R. § 3.309 (e) (2016).

The National Academy of Science (NAS) issued the "Veterans and Agent Orange: Update 2012," which provided that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and endocrine cancers (including thyroid) and respiratory disorders (including asthma).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).

The Veteran's service personnel records reflect that he served in the Republic of  Vietnam during the Vietnam era; thus, he is presumed to have been exposed to an herbicide agent, including Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307.  However, thyroid cancer and asthma are not among the disabilities recognized by VA as associated with exposure to an herbicide agent.  See 38 C.F.R. § 3.309 (e).  In addition, there is no competent evidence that links the Veteran's development of these disabilities to the presumed herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As the diseases are not presumptive and there is no competent evidence that links these disabilities to his herbicide exposure, service connection due to herbicide exposure on a presumptive basis is not warranted. 38 C.F.R. §§ 3.307, 3.309.

With regards to the Veteran's contended ionizing radiation exposure, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary. 38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309 (b)(i), (ii) (2016).

Initially, the Board notes that the evidence does not show, and the Veteran does not assert, that he incurred thyroid cancer or asthma while in service or within a year of his discharge.  A review of the service treatment records show no complaints, diagnoses, or treatment relating to thyroid cancer.  Post-service treatment records show that the Veteran was diagnosed with malignant neoplasm of the thyroid in 2003 and asthma in the 1980's.  Under these circumstances, it is clear that neither the provisions of 38 C.F.R. §§ 3.303 (a), pertaining to direct service connection, nor those of 3.303(b), pertaining service connection for chronic conditions shown to have begun in service and continued thereafter, are applicable, as thyroid cancer did not manifest in service and asthma is not a listed chronic condition.  Furthermore, 38 C.F.R. § 3.307, which allows for presumptive service connection for chronic conditions that manifest to a compensable degree within one year of service, is also not applicable, as the Veteran's thyroid cancer developed over 30 years after service.  Accordingly, the Board will restrict its focus to consideration of those regulations allowing for service connection for disabilities that manifest after service, namely, 38 C.F.R. §§ 3.303(d) and 3.309(d).

The Veteran does not qualify as a "radiation-exposed veteran" as defined by 	 38 C.F.R. § 3.309 (d), as he did not participate in a radiation-risk activity as defined by the regulation.  38 C.F.R. § 3.309  (b)(i), (ii) (2016).  Accordingly, he cannot take advantage of the presumptive provisions of 38 C.F.R. § 3.309 (d), despite the fact that his thyroid cancer is one of the disease subject to the presumption under 3.309(d)(2).  However, under 38 C.F.R. § 3.311, service connection claims for "radiogenic diseases" such as thyroid cancer are subject to special development procedures which were followed in this case.  Here, an evaluation of the Veteran's medical records to determine whether he was exposed to any ionizing radiation while in service was made by the Naval Dosimetry Center (NDC).  The Board has carefully considered the Veteran's statements regarding exposure.  In a January 2011 letter, the Naval Dosimetry Center indicated that it found no evidence of any occupational exposure to ionizing radiation.  A review of the Veteran's military personnel and service treatment records revealed that there was no record of monitoring for radiation exposure such as a DD 1141.  As the NDC has expertise in making these determinations and the Veteran's statements are based on lay observations, the Board finds that the preponderance of the evidence weighs against a finding of an exposure to radiation that requires additional development under  the provisions of 38 C.F.R. § 3.311.   

With respect to the Veteran's contention that asbestos exposure caused his thyroid cancer and asthma, the Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases. However, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).

After reviewing the entire record, the Board finds against the claims for entitlement to service connection for thyroid cancer and a respiratory disability.  As indicated above, the Veteran was diagnosed with thyroid cancer in 2003 and asthma in the 1980's.  Service treatment records are silent for complaints, treatment and diagnoses of thyroid cancer and asthma.

The Veteran was afforded VA examinations to determine the etiologies of his thyroid cancer and asthma.  A February 2016 VA examination report did not provide an opinion regarding the etiologies of the Veteran's disabilities; therefore, an October 2016 addendum opinion from the same physician was obtained.  Upon examination of the record and the Veteran, the examiner opined that thyroid cancer and asthma were not incurred in service, or caused or aggravated by in-service asbestos exposure.

The examiner reasoned that the Veteran has no known exposure to any conditions or environmental agents that would significantly increase his risk of developing thyroid cancer or asthma.  She further reasoned that asbestos is not known to cause thyroid cancer, as thyroid tumors are associated with a stimulatory factor arising in the pituitary, while asbestos causes disease when tiny particles of asbestos get into the respiratory tract, most commonly inducing mesothelioma, a lung cancer of the lining of the lung, which is unassociated with thyroid cancer; and asbestos is not known to cause asthma, as asbestos usually causes pleural plaques, a scarring of the lung induced by the tiny asbestos particles, resulting in restrictive changes in the lung, restricting the ability of the lungs to expand with respiratory inspiration, whereas asthma causes obstructive changes in the lung, instead blocking, or obstructing, the airways from moving air through the lungs to bring oxygen to the body and dispose of carbon dioxide. 

The examiner concluded that the evidence in the claims file does not support the Veteran being at an increased risk of developing thyroid carcinoma or asthma due to conditions or exposures while in the military, and found that neither the Veteran's thyroid cancer nor respiratory disability were incurred in active service or caused or aggravated by in-service asbestos exposure.

The Board considered the Veteran's contentions that his asthma and thyroid cancer are due to asbestos exposure while serving on USS America, exposure to Agent Orange while serving in Vietnam, or due to ionizing radiation due to missile weapons and electronics that he worked with in service.  In his July 2009 claim, he reported that he was exposed to asbestos in his sleeping compound aboard the ship.

During the November 2014 hearing, the Veteran recalled that while he slept on the top bunk on the aircraft carrier under the flight deck, particles would fall onto his bunk.  He also testified that he cleaned air ducts and chipped paint off the ship.  Regarding herbicide exposure, the Veteran testified that he built weapons and they were contaminated with an unknown compound. 

The Board notes that as a layperson the Veteran is competent to report his symptoms, and the circumstances surrounding such.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay persons, however, are not competent to render an etiology opinion on complex medical questions such as presented here, i.e. the etiology of his current cervical spine disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  However, the October 2016 VA medical opinion is persuasive and warrants being assigned greater probative weight than the lay statements of record.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue.  In addition, the VA examiner addressed the Veteran's contentions and based the opinions following a review of the claims folder as well as a complete physical examination.  The opinion is well reasoned and is afforded greater probative weight than the Veteran's assertions.  

In sum, the most probative evidence of record preponderates against finding that the Veteran's thyroid cancer and respiratory disability are related to service, to include as due to herbicide exposure, exposure to asbestos and/or ionizing radiation.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a respiratory disability, claimed as asthma, to include as due to herbicide exposure, exposure to asbestos and/or ionizing radiation is denied.

Service connection for thyroid cancer, to include as due to herbicide exposure, exposure to asbestos and/or ionizing radiation is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


